           Case 2:17-cv-02555-JAM-EFB Document 23 Filed 06/01/20 Page 1 of 3


 1   McGREGOR W. SCOTT
     United States Attorney
 2   GEOFFREY D. WILSON
     Assistant United States Attorney
 3   United States Courthouse
     2500 Tulare Street, Suite 4401
 4   Fresno, California 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6   JOSEPH H. HUNT
     Assistant Attorney General
 7   MICHAEL D. GRANSTON
     SARA McLEAN
 8   ARTHUR S. DI DIO
     Attorneys, Civil Division
 9   United States Department of Justice
     PO Box 261
10   Ben Franklin Station
     Washington, D.C. 20044
11   Telephone: (202) 353-1274
12   Attorneys for the United States

13

14                               IN THE UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16

17   UNITED STATES OF AMERICA, ex rel.,               CASE NO. 2:17-cv-2555 JAM-EFB
     MELISSA VALENCIA and MELISSA
18   VALENCIA, individually,
                                                                 ORDER
19                                Plaintiffs,

20                          v.

21   NIGHTINGALE HOME HEALTHCARE OF
     NORTHERN CALIFORNIA, INC., ASPIRE
22   HOME HEALTHCARE, INC., CALIFORNIA
     HEART CENTER, A PROFESSIONAL
23   MEDICAL CORPORATION, DEV A. BRAR,
     M.D. and NARINDER S. BAJWA, M.D.,
24
                                  Defendants.
25

26

27

28

      [PROPOSED] ORDER                            1
            Case 2:17-cv-02555-JAM-EFB Document 23 Filed 06/01/20 Page 2 of 3


 1          The Relator Melissa Valencia having filed a Notice of Voluntary Dismissal of this action and the
 2   United States having filed its Notice of Consent to Dismissal, pursuant to the False Claim Act, 31 U.S.C.
 3
     § 3730(b)(1), the Court rules as follows:
 4
            IT IS ORDERED that,
 5
            1.      This action is dismissed with prejudice as to Relator Melissa Valencia;
 6

 7
            2.      This action is dismissed without prejudice as to the United States;

 8          3.      The seal shall be lifted upon Relator’s Complaint, Relator’s Notice of Dismissal, the

 9   United States’ Notice of Consent to Dismissal, this Order, and any subsequent filings in this case. All
10   other contents of the Court’s file in this action shall remain under seal and not be made public.
11

12
            IT IS SO ORDERED.
13
            DATED: June 1, 2020                                   /s/ John A. Mendez_____________
14                                                                JOHN A. MENDEZ
                                                                  U.S. DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER                                    2
            Case 2:17-cv-02555-JAM-EFB Document 23 Filed 06/01/20 Page 3 of 3


 1
                                   CERTIFICATE OF SERVICE BY U.S. MAIL
 2
             The undersigned hereby certifies that he is a contractor working on behalf of the Office of the
 3
     United States Attorney for the Eastern District of California and is a person of such age and discretion to
 4
     be competent to serve papers;
 5
             That on May 29, 2020, he served a copy of:
 6
                                             [PROPOSED] ORDER
 7
     by placing said copy by electronic services: I caused said document(s) to be sent to the persons at the
 8
     electronic services listed.
 9
     Addressee(s):
10
   Jason T. Brown, Esq.
11 Patrick S. Almonrode, Esq.
   Brown, LLC
12 111 Town Square Place, Suite 400
   Jersey City, NJ 07310
13 Office: 877-561-0000
   Fax:     855-582-5297
14 Email: jtb@jtblawgrup.com
   Email: patalmonrode@jtblawgroup.com
15
   Imad Y, Elias, Esq.
16 Law Office of Mann & Elias
   3333 Michelson, Suite 300
17 Irvine, CA 92612
   Office: 949-655-4235
18 Fax:     323-857-9525
   Email: imad@mannelias.com
19
   Attorneys for Relator
20

21

22
                                                          /s/ ADRIAN QUINTERO-VILLEGAS_______
23                                                        ADRIAN QUINTERO-VILLEGAS
24

25

26

27

28

       [PROPOSED] ORDER                                   3
